The opinion of the court was delivered,
by Read, J.
Chestnut Avenue is laid down on the city plan as a continuous street from the Spring-house Turnpike to Thirty-second street, and the portion of it between the Perkiomen Turnpike and Thomas’s Mill Road was ordered by councils to be opened, and a jury was appointed to assess the damages. By the general law applying to the whole city, the persons benefited as property owners in the immediate vicinity would be assessed whether on the line of the street or not. The Acts of 1869, 11th section, 18th March, Pamph. L. 395, and 3d section, April 10th, Pamph. L. 828, confine the assessment to property owners on the line of the street in the Twenty-second Ward, in which this street is situated. The court below, upon a fair construction of these acts, has held that it applies to all property owners on the whole line of the street, and not merely to those on the line of the portion opened, which we think to be the correct and reasonable interpretation of the legislative language.
The benefits excepted to are small, amounting only to $222, and divided amongst five property owners.
Decree affirmed and appeals dismissed at costs of the appellants.
Sharswood, J., dissented.